Atkinson and Bell, JJ.,
dissenting. The petition failed to show with sufficient certainty the amount to be paid by the plaintiff under the agreement, so as to enable the court to enforce the agreement by a decree of specific performance. Blumenfeld v. Citizens Bank & Trust Co., 168 6a. 322 (147 S. E. 579); Gabrell v. Byers, 178 6a. 16 (172 S. E. 227). The prayer for injunction to prevent interference with the plaintiff’s possession was dependent upon her alleged right to specific performance, and necessarily failed with her prayer for that relief.
Brennan & Giles, for plaintiff.
Bryan, Middlebroolcs & Carter, for defendants.